    Case: 5:16-cr-00112-DAP Doc #: 212 Filed: 07/16/20 1 of 4. PageID #: 1662




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 5:16-CR-112
                                                    )
           v.                                       ) Judge Dan Aaron Polster
                                                    )
   MICHAEL J. MACK,                                 ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )

        Before the Court is Defendant Michael J. Mack’s Motion to Reduce Sentence, Doc #: 209.

For the following reasons, Mack’s Motion is DENIED.

   I.      Background

        Mack pleaded guilty to conspiracy to possess with intent to distribute and distribution of

crystal methamphetamine in violation of 21 U.S.C. § 846, and subsequently was sentenced to 87

months in the custody of the Bureau of Prisons. Doc #: 168. Mack is currently held at Federal

Correctional Institute Elkton (“FCI Elkton”) and has a release date of February 13, 2023.

        Mack first filed for a reduce sentence on April 22, 2020. Doc #: 194. This Court denied

Mack’s motion because he failed to satisfy 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.

Doc #: 195. Mack subsequently satisfied the exhaustion requirement, Doc #: 209 at 6, and, on June

18, 2020, filed a second motion to reduce sentence. Doc #: 202. The Court then appointed a Federal

Public Defender to the case, who filed the pending Motion to Reduce Sentence. Doc #: 209.




                                                1
     Case: 5:16-cr-00112-DAP Doc #: 212 Filed: 07/16/20 2 of 4. PageID #: 1663




    II.      Discussion

          Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community, and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Hardin, Case

No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

          A. Extraordinary and Compelling Reasons

          Extraordinary and compelling reasons for sentence modification exist under four categories

set forth at U.S.S.G. § 1B1.13 Application Note 1. Here, the only relevant category is the fourth

category, labeled “other reasons.” Id. at 8. To determine whether other reasons warrant sentence

modification, the Court considers whether: (1) the defendant is at high risk of having grave

complications should he contract COVID-19, and (2) the prison where the defendant resides has a

severe COVID-19 outbreak. Id.

          Mack obviously presents extraordinary and compelling reasons for a sentence reduction, a

point which the Government concedes. Doc #: 211 at 8. Among other conditions, Mack has type

2 diabetes mellitus. The Center for Disease Control and Prevention provides that people with type

2 diabetes mellitus are at an increased risk of severe illness from COVID-19.1 And FCI Elkton has

and is continuing to experience a severe COVID-19 outbreak. Presently 358 inmates and three

staff members at FCI Elkton have tested positive for COVID-19, not counting the 623 inmates and

50 staff members who had COVID-19 and since recovered.2


1
  People of Any Age with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited 7/15/2020).
2
  COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited 7/15/2020).

                                                       2
     Case: 5:16-cr-00112-DAP Doc #: 212 Filed: 07/16/20 3 of 4. PageID #: 1664




        B. Danger to Safety of Other Persons or Community

        For a Court to grant compassionate release, it must also find that the “defendant [is not] a

danger to the safety of any other person or the community, as provided in 18 U.S.C. § 3142(g).”

Hardin, Case No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (quoting United states

Sentencing Commission, Guidelines Manual, § 1B1.13(2) (Nov. 20158)). Section 3142(g) calls

for courts to consider: (1) the nature of the circumstances of the offense charged; (2) the weight of

the evidence against the defendant; (3) the history and characteristics of the defendant;3 and (4)

the nature and seriousness of the danger to any person or the community that would be posed by

the person’s release. 18 U.S.C. § 3142(g)(1)-(4).

        The Court finds that Mack is a danger to the safety of other persons and the community.

All four factors support this conclusion. First, controlled substance crimes inherently present a

danger to the safety of other persons and the community, as demonstrated by § 3142(g)(1)’s

explicit reference to such crimes. Mack’s conviction for conspiracy to possess with the intent to

distribute crystal methamphetamine, therefore, weights in favor of finding that he is a danger to

the safety of other persons or the community. Second, the weight of the evidence against Mack is

undeniable – it was such that Mack pleaded guilty. Third, Mack has a lengthy criminal history

which, though mostly consisting of minor offenses, does include multiple drug offenses. Doc #:

129 at 10-16. Further, Mack has struggled with addiction since his late teenage years. Doc #: 179




3
  The history and characteristics of the defendant include “the person’s character, physical and mental condition,
family ties, employment, financial resources, length of residence in the community, community ties, past conduct,
history relating to drug or alcohol abuse, criminal history, and record concerning appearance at court
proceedings[,] and whether, at the time of the current offense or arrest, the person was on probation, on parole,
or on other release pending trial, sentencing, appeal, or completion of sentence for an offense under Federal,
State, or local law” 18 U.S.C. § 3142(g)(3)(A)-(B).

                                                        3
     Case: 5:16-cr-00112-DAP Doc #: 212 Filed: 07/16/20 4 of 4. PageID #: 1665




at 7. Fourth, the nature of the danger posed, the possibility that Mack will continue drug offenses,

is serious.

           C. Section 3553(a) Factors

           Finally, the § 3553(a) do not favor release. A court already considers these factors when

sentencing a defendant. Upon a motion for compassionate release, a court determines whether the

changed circumstances cause the § 3553(a) factors to be weighed differently. Generally, the

§ 3553(a) factors favor release when a high-risk defendant being held in a prison experiencing a

severe COVID-19 outbreak has less than a year of their sentence remaining. Hardin, Case No.

1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at 10. Here, Mack has more than a year of his sentence

remaining. Thus, the § 3553(a) factors do not support granting compassionate release.

    III.      Conclusion

           For the above reasons, Mack’s Motion, Doc #: 209, is DENIED.




           IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster July 16, 2020___
                                                   Dan Aaron Polster
                                                   United States District Judge




                                                   4
